Citation Nr: 0636344	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


1.  Entitlement to service connection for prostatic 
hypertrophy with urinary incontinence claimed as secondary to 
service-connected prostatitis. 

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946, and February 1948 to November 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1998, the RO denied the 
veteran's claim for service connection for vertigo.  In 
November 2002, the RO denied service connection for prostatic 
hypertrophy with urinary incontinence claimed as secondary to 
service-connected prostatitis.  The Board has jurisdiction of 
both issues as the veteran timely filed substantive appeals 
in each case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

In April 1998, the veteran indicated his desire for a hearing 
before a local hearing officer in connection with his claim 
for vertigo.  He temporarily withdrew that request in a 
statement of May 1998 in order to allow the RO to perform 
additional development of his claim; however, he also made 
clear his desire for a personal hearing in the event his 
claim was denied.  The requested hearing was never held.  

The veteran also requested a hearing with a decision review 
officer in connection with his claim for service connection 
for prostatic hypertrophy with urinary incontinence claimed 
as secondary to service-connected prostatitis.  (See his 
substantive appeal to the Board of March 2004.)  The veteran 
appeared for a hearing but chose not to present testimony 
because the RO denied his request to speak to a jury of 12 
members of the Disabled American Veterans regarding his case.  
It appears that the veteran is unfamiliar with his rights and 
VA's obligations with regard to hearings as specified in 
38 C.F.R. § 3.103(c).  This section of the law is binding on 
VA and those who seek VA benefits.  It essence, it requires 
that hearings be conducted by VA employees who have original 
determinative authority in claims for benefits.  The veteran 
should be made aware of this information and given another 
opportunity to present oral testimony and any other evidence 
he may have in possession which is pertinent to his claim. 



Accordingly, this case is REMANDED for the following action: 

1.  Ask the veteran to clarify whether if 
he still desires a hearing on the issue 
of entitlement to service connection for 
vertigo.  

2.  Inform the veteran of his rights and 
VA's obligations under 38 C.F.R. 
§ 3.103(c).  Ask him if he still desires 
a hearing on the issue of entitlement to 
service connection for prostatic 
hypertrophy with urinary incontinence 
claimed as secondary to service-connected 
prostatitis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


